Citation Nr: 1416907	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-20 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date earlier than October 17, 2008 for the grant of a 10 percent rating for bilateral hearing loss.

2.  Entitlement to an effective date earlier than October 17, 2008 for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from May 1978 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for tinnitus and a higher 10 percent evaluation for bilateral hearing loss, both effective from October 17, 2008.


FINDING OF FACT

The Veteran filed claims for an increased rating for bilateral hearing loss and service connection for tinnitus on October 17, 2008.


CONCLUSION OF LAW

The criteria for effective dates earlier than October 17, 2008, for a 10 percent rating for hearing loss and for service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2002 and Supp. 2013); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).



In this case, a December 2008 letter to the Veteran provided notice of the "downstream" issue of entitlement to an earlier effective date, including the criteria by which VA determines effective dates following an award of benefits.  A March 2010 statement of the case (SOC) subsequently readjudicated the issues after the Veteran expressed disagreement with the effective dates assigned to his awarded benefits.  Therefore, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claims being decided, and is not prejudiced by any technical notice deficiency along the way.  Neither he nor his representative has alleged any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

With respect to the duty to assist, resolution of these claims ultimately turns on when the Veteran filed for benefits.  Additional evidentiary development, including obtaining recent records and providing an examination, is not needed to fairly decide these claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013).  

If an increase is factually ascertainable within one year prior to the receipt of the claim for an increased rating, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim.  Further, if the increase occurred after the date of claim, the effective date will be the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2); VAOPGCPREC 12- 98 (1998).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2013).

The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established.  38 C.F.R. § 3.157(b)(1) (2013).

In this case, the Veteran was originally awarded service connection for hearing loss in a February 1989 rating decision.  He was assigned a noncompensable rating, effective from November 8, 1988.  He was notified of this decision and of his appellate rights by letter dated March 2, 1989.  He did not appeal.  Therefore, the February 1989 rating decision became final.  38 U.S.C.A. § 7105.  While the Veteran stated in May 2010 that he feels that he should have been more informed of the appeal process in February 1989, the Board notes that the March 2, 1989 letter from the RO did notify him that he had one year to file a notice of disagreement.

Thereafter, the Veteran's claims for an increased rating for hearing loss and service connection for tinnitus were received by the RO on October 17, 2008.  The higher 10 percent rating granted for hearing loss, and grant of service connection for tinnitus, were effective from October 17, 2008.

With respect to the increased rating for hearing loss, there is no evidence - medical or lay - to indicate that the Veteran's hearing loss increased in severity during the one year period prior to October 17, 2008.  In his May 2010 VA Form 9, the Veteran stated that the damage to his hearing occurred during active service, and "is the same now as it was then."  However, the medical evidence of record at 

the time of the February 1989 rating decision warranted the assignment of a noncompensable rating.   The appropriate remedy would have been to appeal the initial noncompensable rating assigned for hearing loss in February 1989.  In addition, there is no evidence of record showing that the Veteran submitted a claim for an increased rating for hearing loss prior to October 17, 2008.  Nor is there any medical evidence of record showing treatment for hearing loss dated between February 1989 (the date of the last final decision) and October 17, 2008 (the date of the claim for an increased rating).

With respect to tinnitus, the Veteran argued that the condition has been a problem since his period of active duty service, and that he had mentioned it at his first visit to VA.  However, a review of the record shows that the Veteran did not mention tinnitus in his initial claim for service-connected benefits in November 1988.  See VA Form 21-526, received on November 8, 1988.  In that claim, he requested service connection only for a left knee disorder and hearing loss.  A December 1988 VA examination reflects complaints of hearing loss, but contains no mention of tinnitus or ringing in the ears.  In fact, the claims file contains no reference to tinnitus or symptoms of tinnitus prior to the Veteran's October 17, 2008 claim.  The Veteran's assertion of continuous symptoms since service, alone, is not a valid basis upon which to grant an earlier effective date for service connection for tinnitus.  

In sum, there is no documentation received prior to October 17, 2008 indicating an intent to apply for service connection for tinnitus or for an increased rating for hearing loss.  In addition, with respect to the increased rating for hearing loss, there is no evidence to indicate that the Veteran's hearing loss increased in severity so as to warrant the assignment of a 10 percent rating during the one year period prior to October 17, 2008.  The first medical evidence of record supporting the assignment of a 10 percent rating for hearing loss is a VA audiology 

examination dated March 20, 2009.  Therefore, the Veteran's claims for earlier effective dates must be denied.


ORDER

An effective date earlier than October 17, 2008 for a 10 percent rating for hearing loss is denied.

An effective date earlier than October 17, 2008 for the grant of service connection for tinnitus is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


